Citation Nr: 1219760	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a lumbosacral spine disorder, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a lumbosacral spine disorder.

In July 2008 the Veteran testified before the RO's Decision Review Officer (DRO), and in January 2012 the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  Transcripts of both hearings are associated with the claims file. 

The issue of entitlement to service connection for a lumbosacral spine disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a lumbosacral spine disorder was originally denied in an unappealed rating decision issued in May 1979, and reopening of the claim was subsequently denied in unappealed rating decisions issued in May 2003 and October 2004.

2.  Evidence received since October 2004 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbosacral spine disorder.



CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for a lumbosacral spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board reopens the previously-denied claim of entitlement to service connection for a lumbosacral spine disorder for consideration of the merits.  As this represents a complete grant of the request to reopen the claim, no discussion of VA's duty to notify and assist regarding "new and material evidence" is necessary.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Service connection for lumbosacral strain was denied in a May 1979 rating decision by the RO in San Francisco, California, based on the RO's determination that the claimed disability existed prior to service and was not aggravated by service.  The Veteran was notified of the decision by a letter in July 1979 but did not appeal.

Thereafter, the Houston RO denied reopening the claim by rating decisions issued in May 2003 and October 2004; on both occasions the Veteran was notified of the decision but did not appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of those rating decisions.  See 38 C.F.R. § 3.156(b); see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. 242, 251-52.  Thus, the May 2003 and October 2004 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1105.

The evidence of record at the time of the last final denial of the claim in October 2004 consisted of the following: service treatment records (STRs); correspondence from the Veteran asserting that he had not had a low back disorder prior to service but has had chronic back problems since discharge from service; and, VA treatment records documenting treatment through April 2004. 

Evidence received since the October 2004 rating decision includes testimony from the Veteran's spouse asserting she has known the Veteran since 1974, two years prior to his enlistment in service, and that he did not have a back problem prior to service and that he has had continuous back problems since discharge from service.  

The testimony of the Veteran's spouse provides eyewitness evidence, previously not of record, supporting the Veteran's contentions of no preexisting back disorder and of continuity of symptoms since service.  Her testimony thus relates to previously unestablished facts necessary to substantiate the claim for service connection and is accordingly material and sufficient to reopen the claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the claim for service connection for a lumbosacral spine disorder is reopened.




REMAND

"[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  As the Board has reopened the claim for service connection per the discussion above, the claim must be remanded to the Originating Agency at this point.
 
Historically, the claim was previously denied on multiple occasions based on a determination that the Veteran's claimed back disorder preexisted service and was not aggravated by service.  During the course of this appeal the RO referred the Veteran for VA examination, which was performed in September 2008.  The examiner was instructed that objective evidence did not show the Veteran to have had a chronic disability at the time of entry into service (i.e., that he did not have a preexisting disorder) and should be presumed to have been sound at the time of his entry into service.  The examiner was asked to opine as to whether it is at least as likely as not that any current lumbosacral disability is the result of the Veteran's service; the examiner responded that the requested opinion could not be provided without resorting to "mere speculation" because there are no records pertaining to his low back disorder during the period 1979 to 2001.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case the VA examination report does not address the Veteran's account of his medical history from 1979 to 2001, especially as supplemented by his subsequent testimony before the Board.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Because the examiner did not consider the lay evidence offered by the Veteran in regard to his medical history, the examination report is inadequate for adjudication of the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received treatment for his low back disorder since service, in particular the period from 1977 to 2001.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  Notice to the Veteran of inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current lumbosacral spine disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is related to or had its onset during service.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's subjective history of lumbosacral spine symptoms since service.  The Veteran should be considered to be competent and credible in reporting his observable symptoms and his treatment history, unless his reports are internally inconsistent or inconsistent with the examiner's medical conclusions.   

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be fully explained.  

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


